Case 8:18-cv-00617-TPB-TGW Document 250 Filed 10/30/19 Page 1 of 3 PagelID 11221

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
PIERCE MANUFACTURING INC. and
OSHKOSH CORPORATION,
Plaintiffs,
Vv. Case No.: 8:18-cv-617-JSM-TGW

E-ONE, INC. and REV GROUP, INC.,

Defendants.

 

DECLARATION OF JUSTIN E. LOFFREDO IN SUPPORT OF
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT THAT
ALL ASSERTED PATENT CLAIMS ARE INVALID

I, Justin Loffredo, declare as follows:

1. I am an attorney with Finnegan, Henderson, Farabow, Garrett & Dunner, LLP,
counsel for Defendants E-One, Inc. and REV Group, Inc. in this case. I submit this declaration
in support of Defendants’ Motion for Summary Judgment that All Asserted Patent Claims are
Invalid. I have attached hereto true and correct copies of the following documents as exhibits to
my declaration:

Exhibit A. —_ U.S. Patent No. 9,597,536

Exhibit B. U.S. Patent No. 9,814,915

Exhibit C. | Excerpts from the transcript of the September 15, 2019 deposition
of Dr. Thomas Kurfess.

Exhibit D. “Plaintiff Pierce Manufacturing Inc.’s Objections and Responses to
Defendants’ Second Set of Interrogatories,” served on April 17, 2019.

Exhibit E. “Plaintiff Oshkosh Corporation’s Objections and Responses to

Defendants’ Second Set of Interrogatories,” served on April 17, 2019.
Case 8:18-cv-00617-TPB-TGW Document 250 Filed 10/30/19 Page 2 of 3 PagelID 11222

Exhibit F._ Excerpts from the “Rebuttal Expert Report of Thomas R. Kurfess,
Ph.D. Re: Validity of U.S. Patent Nos. 9,594,536 and 9,814,915,” dated August 26, 2019. This
exhibit contains information designated Highly Confidential - Outside Attorneys’ Eyes Only and
is being filed under seal in accordance with the protective order (Doc. 106) in this case.

Exhibit G. U.S. Patent No. 9,504,863, which issued from U.S. Patent
Application No. 14/552,252

Exhibit H. U.S. Patent No. 9,580,960, which issued from U.S. Patent
Application No. 15/089,137

Exhibit I. USS. Patent No. 9,677,334, which issued from U.S. Patent
Application No. 14/552,240

Exhibit J. U.S. Patent No. 9,580,962, which issued from U.S. Patent
Application No. 14/552,293

Exhibit K. U.S. Patent No. 9,492,695, which issued from U.S. Patent ’
Application No. 14/552, 283

Exhibit L. U.S. Patent No. 9,302,129, which issued from U.S. Patent
Application No. 14/552,260

Exhibit M. U.S. Patent No. 9,579,530, which issued from U.S. Patent
Application No. 14/552,275

Exhibit N. Image produced by Rosenbauer, marked RB003659

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.
Case 8:18-cv-00617-TPB-TGW Document 250 Filed 10/30/19 Page 3 of 3 PagelID 11223

Executed on October 30, 2019.

stra gie

rr E,Keffredo

Subscribed and sworn to before me, this 30" day of October, 2019.

 

 

Signature of Notary Public

NOTARY PUBLIC

My commission expires: foaust \4 MYO
\

 
 

‘4 % - ; :
© “af te os
» *eueoee” ws af
‘ Cp oO. —
& wr OF ON os id

a
